IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER HOLAWAY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
        Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5818

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 15, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Christopher Holaway, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The petition seeking a belated appeal of the order of November 7, 2014, denying

petitioner’s motion to correct sentence in Bay County Circuit Court case numbers 11-

3573-C, 12-1433-C and 12-2607-C, is granted. Upon issuance of mandate, a copy of

this opinion shall be furnished to the clerk of the lower tribunal for treatment as a

notice of appeal.

WOLF, BENTON, and RAY, JJ., CONCUR.